Name: Commission Regulation (EEC) No 3049/88 of 30 September 1988 on the supply of various consignments of cereals and rice as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 88 Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3049/88 of 30 September 1988 on the supply of various consignments of cereals and rice as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decision on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 19 978 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all ' Member States. Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . Official Journal of the European Communities 4. 10 . 88No L 272/2 ANNEX I 1 . Operation Nos (') : 544, 545 and 710/88 2. Programme : 1988 : 182 tonnes ; 1987 : 15 tonnes 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Peru, Lebanon, Madagascar 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.1 ) 8 . Total quantity : 197 tonnes 9 . Number of lots : one (in three parts : I , 20 tonnes ; II, 162 tonnes ; III , 15 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l.(c)) marking on the bags, in letters at least 5 cm high (in 20-foot containers 'FLC/LCL Shipper's count-load and stowage') f) : I : 'ACCIÃ N N ° 544/88 / TRIGO / PERÃ  / PROSALUS / 85545 / LIMA VÃ A CALLAO / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' II : 'ACTION No 545/88 / WHEAT / LEBANON / WCC / 80722 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' III : 'ACTION N0 710/88 / FROMENT / MADAGASCAR / CAM / 72010 / TOLIARY / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 18 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1988 (c) deadline for the supply :  - 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles, Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 , Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 4. 10 . 88 Official Journal of the European Communities No L 272/3 ANNEX II 1 . Operation Nos (') : 449 to 454/88 ; 2. Programme : 1988 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Algeria, Egypt, Ethiopia 6. Product to be mobilized : Milled long-grain rice (nbt parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 786 tonnes (1 886 tonnes of cereals) 9 . Number of lots : one (in six parts : 1 : 300 tonnes ; II : 300 tonnes ; III : 36 tonnes ; IV : 72 tonnes ; V : 60 tonnes ; VI : 18 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l^c)) marking on the bags in letters at least 5 cm high : I : 'ACTION N0 449/88 / RIZ / ALGÃ RIE / WCC / 80717 / TINDOUF VIA ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' &lt; II : 'ACTION N0 450/88 / RIZ / ALGÃ RIE / OXFAM B / 80816 / TINDOUF VIA ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' III : 'ACTION No 451 /88 / RICE / EGYPT / CARITAS GERMANY / 80408 / ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' IV : 'ACTION No 452/88 / RICE / EGYPT / CARITAS GERMANY / 80409 / ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' V : 'ACTION No 453/88 / RICE / ETHIOPIA / CARITAS GERMANY / 80473 / ASMARA VIA MASSAWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION' VI : 'ACTION No 454/88 / RICE / ETHIOPIA / DKW / 82324 / ADDIS ABABA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the .costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 18 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1988 (c) deadline for the supply : :  No L 271A Official Journal of the European Communities 4. 10,88 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders ^5) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 , Official Journal of the European Communities, No L 230 of 30 August 1988 , page 7 4. 10 . 88 Official Journal of the European Communities No L 272/5 ANNEX III 1 . Operation Nos ('): 494 to 502/88 2. Programme : 1988 3 . Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Peru, Dominica, Jordan, Lebanon, Zaire, Mozambique, Uganda, Vietnam 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.6) 8 . Total quantity : 714 tonnes (978 tonnes of cereals) 9 . Number of lots : one (in 9 parts : 1 : 98 tonnes ; II : 36 tonnes ; III : 162 tonnes ; IV : 160 tonnes ; V : 150 tonnes ; VI : 20 tonnes ; VII : 18 tonnes ; VIII : 50 tonnes ; IX : 20 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2. (a)) marking on the bags, in letters at least 5 cm high : (in 20-foot containers 'FLC/LCL Shipper's count-load and stowage') (7) : I : 'ACCIÃ N N ° 494/88 h HARINA DE TRIGO / PERÃ  / PROSALUS / 85544 / LIMA VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' II . 'ACTION No 495/88 / WHEAT FLOUR / DOMINICA / / CATHWEL / 80117 / ROSEAU VIA WOODBRIDGE BAY / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' III : 'ACTION No 496/88 / WHEAT FLOUR / JORDAN / CATHWEL / 80120 / AMMAN VIA" AQABA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION (8)' IV : 'ACTION No 497/88 / WHEAT FLOUR / LEBANON / WCC / 80723 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' V : 'ACTION N0 498/88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80237 / KINSHASA VIA MATADI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE' VI : 'ACÃ Ã O N? 499/88 / FARINHA DE TRIGO / MOÃ AMBIQUE / PROSALUS / 85543 / BEIRA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' VII : 'ACTION No 500/88 / WHEAT FLOUR / UGANDA / DKW / 82330 / KAMPALA VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' VIII : 'ACTION N0 50J /88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80272 / BUKAVU VIA MOMBASA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE' IX : 'ACTION No 502/88 / WHEAT FLOUR / VIETNAM / OXFAM B / 80820 / HO CHI MINH / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30 November 1988 No L 272/6 Official Journal of the European Communities 4. 10 . 88 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 18 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders f5) : Bureau de 1 aide alimentaire Ã l'attention de Monsieur N. Arend bÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi B- 1 049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239, of 30 August 1988 , p. 7 . 4: 10 . 88 Official Journal of the European Communities No L 272/7 ANNEX IV 1 . Operation Nos (*): 799 to 801 , 249, 820 and 803/88 2. Programme : 1986 : 1 800 tonnes ; 1987 : 556 tonnes ; 1988 : 581 tonnes 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Nicaragua, Lebanon, Liberia 6 . Product to be mobilized : Milled long-grain rice (not parboiled) 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 1 095 tonnes (2 937 tonnes of cereals) 9 . Number of lots : five A : 750 tonnes (in two parts : 1 : 500 tonnes ; II : 250 tonnes) B : 55 tonnes ; C : 95 tonnes ; D : 177 tonnes ; E : 18 tonnes 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.(c)) marking on the bags, in letters at least 5 cm high : A. I : 'ACCION N ° 799/88 / ARROZ / NICARAGUA / DIA / 71114 / CORINTO / DESTINADO A LA DISTRIBUCION GRATUITA / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA' II : 'ACCION N ° 800/88 / ARROZ / NICARAGUA / CEBEMO / 79019 / CORINTO / DESTI ­ NADO A LA DISTRIBUCION GRATUITA / DONACION DE LA COMUNIDAD ECONO ­ MICA EUROPEA' B. 'ACCION N ° 801 /88 / ARROZ / NICARAGUA / CEBEMO / 79022 / CORINTO / DESTINADO A LA DISTRIBUCION GRATUITA / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA' C. 'ACCION N ° 249/88 / ARROZ / NICARAGUA / CEBEMO / 89001 / CORINTO / DESTINADO A LA DISTRIBUCION GRATUITA / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA' D. (in 20-foot containers 'FCL/LCL Shipper's count/load and stowage ) Q : 'ACTION No 820/88 / RICE / LEBANON / CARITAS GERMANY / 704123 / BEIRUT / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' E. (in 20-foot containers 'FCL/LCL Shipper's count/load and stowage' Q : 'ACTION No 803/88 / RICE / LIBERIA / PROSALUS / 85521 / MONROVIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 25 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 18 October 1988 at 12 noon No L 272/8 Official Journal of the European Communities 4. 10 . 88 21 . In the case of a second invitation to tender :, (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 10 to 25 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988, p. 7. 4. 10 . 88 Official Journal of the European Communities No L 272/9 ANNEX V 1 . Operation No (') : 804/88 2. Programme : 1988 3. Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Lebanon 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) 8 . Total quantity : 4 340 tonnes 9. Number of lots : one 10. Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l^c)) marking on the bags, in letters at least 5 cm high (in 20-foot containers 'FLC/LCL Shippers count-load and stowage') 0 : 'ACTION No 804/88 / WHEAT / CARITAS GERMANY / 80457 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market &lt;- 12. Stage of supply : free at port of shipment 13 . Port of shipment :  . 14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 25 November 1988 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 18 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 10 to 25 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention dÃ © Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988, p. 7 . No L 272/ 10 Official Journal of the European Communities 4. 10 . 88 ANNEX VI 1 . Operation Nos ('): 542 and 543/88 2. Programme : 1988 3. Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under ILA.1 ) 8 . Total quantity : 9 640 tonnes 9 . Number of lots : one (in two parts : I, 4 640 tonnes ; II , 5 000 tonnes) 10. Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l c)) Marking on the bags, in letters at least 5 cm high : I : 'ACTION No 542/88 / WHEAT / ETHIOPIA / CONCERN / 85403 / ASSAB / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' II : 'ACTION No 543/88 / WHEAT / ETHIOPIA / CARE G / 85900 / DJIBOUTI / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 18 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , p. 7. 4. 10 . 88 Official Journal of the European Communities No L 272/ 11 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer v see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents : N  phytosanitary certificate,  certificate of origin. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may . be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. () Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Consignment to be stowed in 20-foot containers containing not more than 1 7 tonnes each, net ; not more than 30 containers are to be shipped on any vessel . Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87 implies that the following costs at the port of shipment shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the reci ­ pient, the refund of the costs within the meaning of the said provisions does not include the THC,  should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) Food aid consignments in favour of Jordan : Manufacturing and expiration dates must be printed on each individual carton (strict requirement of Ministry of Health).